Marshall, C.J.
(concurring, with whom Spina and Cordy, JJ., join). For its effective functioning, democracy requires an educated citizenry. In Massachusetts the democratic imperative to educate finds strong voice in the “education clause” of the Massachusetts Constitution, Part II, c. 5, § 2 (education clause),1 *431which “impose[s] an enforceable duty on the magistrates and Legislatures of this Commonwealth to provide education in the public schools for the children there enrolled, whether they be rich or poor and without regard to the fiscal capacity of the community or district in which such children live.” McDuffy v. Secretary of the Executive Office of Educ., 415 Mass. 545, 621 (1993) (McDuffy). This reflects the conviction of the people of Massachusetts that, because education is “fundamentally related to the very existence of government,” id. at 565, the Commonwealth has a constitutional duty to prepare all of its children “to participate as free citizens of a free State to meet the needs and interests of a republican government, namely the Commonwealth of Massachusetts.” Id. at 606. Today, I reaffirm that constitutional imperative. The question is whether the Commonwealth presently is meeting its duty to educate.
Twelve years ago, in McDuffy, this court declared that the Commonwealth failed to fulfil that obligation, id. at 617, where the Commonwealth had delegated the responsibility for public school education to local communities, and its system of funding primary and secondary public education relied all but exclusively on local property taxes. That system left property-poor communities with insufficient resources to provide students with educational opportunities comparable to those available in property-rich communities. It amounted to an abdication of the Commonwealth’s duty to educate. See id. at 614-617. This court left correction of the constitutional violation to the elected branches of government and left to the discretion of a single justice whether to retain jurisdiction of the case. Id. at 550-551, 621.
*432Three days after McDuffy issued, the omnibus Education Reform Act of 1993 (act), long under consideration in the Legislature, became law. See St. 1993, c. 71, enacted by emergency preamble on June 18, 1993. See generally G. L. cc. 69-71. There, the Legislature declared its “paramount goal” to provide a public education system that reflected “a consistent commitment of resources sufficient to provide a high quality public education to every child,” and that would extend to all children “the opportunity to reach their full potential and to lead lives as participants in the political and social life of the [C]ommonwealth and as contributors to its economy.” G. L. c. 69, § 1. The act, as I shall describe below, radically restructured the funding of public education across the Commonwealth based on uniform criteria of need, and dramatically increased the Commonwealth’s mandatory financial assistance to public schools. The act also established, for the first time in Massachusetts, uniform, objective performance and accountability measures for every public school student, teacher, administrator, school, and district in Massachusetts.
The plaintiffs here, all students in Commonwealth public schools, claim that evidence from the public school districts of Brockton, Lowell, Springfield, and Winchendon (which the parties have termed the “focus districts”) demonstrates that public education in those districts has not improved significantly since 1993, and that the Commonwealth is still in violation of its constitutional obligation to educate children in its poorer communities, most notably children with special educational needs. A Superior Court judge specifically assigned to hear evidence and report to the single justice agreed. She found that, while substantial improvements in public education had occurred since 1993, significant failings persisted in the focus districts, and that the Department of Education (department) lacked sufficient resources and capacity to address these failings. She recommended that the department be ordered to determine the “actual cost” of funding a “constitutionally adequate level of education” for all students in the focus districts, and that the Commonwealth be ordered to implement the funding and administrative changes necessary to achieve that result. The single justice reserved and reported the case to the full court.
*433I accord great deference to the Superior Court judge’s thoughtful and detailed findings of fact. I accept those findings, and share the judge’s concern that sharp disparities in the educational opportunities, and the performance, of some Massachusetts public school students persist. The public education system we review today, however, is not the public education system reviewed in McDuffy. Its shortcomings, while significant in the focus districts, do not constitute the egregious, Statewide abandonment of the constitutional duty identified in that case.2
In the twelve years since McDuffy was decided, the elected branches have acted to transform a dismal and fractured public school system into a unified system that has yielded, as the judge found, “impressive results in terms of improvement in overall student performance.” She found that “spending gaps between districts based on property wealth have been reduced or even reversed. The correlation between a district’s median family income and spending has also been reduced.” Public dollars for public education are now being allocated to where they are the most effective: defining core educational goals for all students, evaluating student performance toward those goals, and holding schools and school districts accountable for achieving those goals. See G. L. c. 69, §§ 1, 1D. A system mired in failure has given way to one that, although far from perfect, shows a steady trajectory of progress.
No one, including the defendants, disputes that serious inadequacies in public education remain. But the Commonwealth is moving systemically to address those deficiencies and continues to make education reform a fiscal priority. It is significant, in my view, that the Commonwealth has allocated billions of dollars for education reform since the act’s passage, and that this new and substantial financial commitment has continued even amidst one of the worst budget crises in decades. By creating and implementing standardized Statewide criteria of *434funding and oversight; by establishing objective competency goals and the means to measure progress toward those goals3; by developing, and acting on, a plan to eliminate impediments to education based on property valuation, disability, lack of English proficiency, and racial or ethnic status; and by directing significant new resources to schools with the most dire needs, I cannot conclude that the Commonwealth currently is not meeting its constitutional charge to “cherish the interests of . . . public schools.” Part II, c. 5, § 2.
I interject some words of caution. I do not retreat from the court’s holding in McDuffy.4 The education clause “impose[s] an enforceable duty on the magistrates and Legislatures of this Commonwealth to provide education in the public schools for the children there enrolled, whether they be rich or poor and without regard to the fiscal capacity of the community or district in which such children live.” Id. at 621. It remains “the responsibility of the Commonwealth to take such steps as may *435be required in each instance effectively to devise a plan and sources of funds sufficient to meet the constitutional mandate.” Id. I do not suggest that the goals of education reform adopted since McDuffy have been fully achieved. Clearly they have not. Nothing I say today would insulate the Commonwealth from a successful challenge under the education clause in different circumstances. The framers recognized that “the content of the duty to educate . . . will evolve together with our society,” and that the education clause must be interpreted “in accordance with the demands of modem society or it will be in constant danger of becoming atrophied and, in fact, may even lose its meaning.” McDuffy, supra at 620, quoting Seattle Sch. Dist. No. 1 v. State, 90 Wash. 2d 476, 516 (1978).
Here, the legislative and executive branches have shown that they have embarked on a long-term, measurable, orderly, and comprehensive process of reform “to provide a high quality public education to every child.” G. L. c. 69, § 1. They are proceeding purposefully to implement a plan to educate all public school children in the Commonwealth, and the judge did not find otherwise. They have committed resources to carry out their plan, have done so in fiscally troubled times, and show every indication that they will continue to increase such resources as the Commonwealth’s finances improve. While the plaintiffs have amply shown that many children in the focus districts are not being well served by their school districts, they have not shown that the defendants are acting in an arbitrary, nonresponsive, or irrational way to meet the constitutional mandate.
I
In summarizing the relevant background, I shall not repeat the facts recounted in McDuffy, except as they are necessary to place the present controversy in its proper context. I summarize the relevant facts subsequent to the McDuffy decision in greater detail, drawing from the judge’s findings and other undisputed material of record.
I begin with the situation confronting the Legislature and the court prior to the enactment of the Education Reform Act. At that time, public education in Massachusetts was governed by a *436loosely connected melange of statutes, local regulations, and informal policies. See McDuffy, supra at 556. Locally elected school boards in hundreds of communities across the Commonwealth had broad, individual discretion to set educational policy and practice. Id. at 607-608. As a direct result of the executive and legislative branches’ hands-off approach to public education, property-poor localities were left perennially unable to educate their students. Id. at 614. Although Commonwealth aid for local public school education was mandated, the statutory guidelines went largely unheeded, leaving cities and towns at the mercy of unpredictable annual appropriations from the Legislature. See McDuffy, supra at 613-614. Moreover, communities were not required to differentiate Commonwealth aid for public schools from other Commonwealth aid, or even to use school aid for the schools. Id. at 556. The statutory authority of the department and a board of education (board) to establish and enforce uniform educational standards existed more on paper than in practice. See id. at 614-615.
Beginning in 1978, public school students in property-poor cities and towns in Massachusetts filed suit in the county court against State education officials. A Superior Court action sought a declaration that the Commonwealth’s school-financing scheme effectively denied them an opportunity to receive an adequate education in their communities, in contravention of the Massachusetts Constitution. See generally McDuffy, supra at 548-550 & n.4.5 In 1992, the lawsuits, now consolidated, came to the court on reservation and report of the single justice on facts stipulated by the parties. Id. at 549.
As various education proposals made their way through the Legislature in the early 1990’s, the Legislature was aware of the pending McDuffy case. The representative who chaired a special legislative committee to reform education expressed his hope that Massachusetts would become the first State to overhaul education financing before being ordered to do so by a court. See Education, State House News Service, Jan. 4, 1993. The Governor stated in early January, 1993, six months before the *437McDuffy decision issued, that the court’s decision in the case could make a new funding scheme mandatory. Id. Legislative efforts culminated in the Education Reform Act.6
The act entirely revamped the structure of funding public schools and strengthened the board’s authority to establish Statewide education policies and standards, focusing on objective measures of student performance and on school and district assessment, evaluation, and accountability.7 See G. L. c. 69, § 1B. I discuss briefly the act’s sweeping reach.
The act eliminated the central problem of public school funding that we identified as unconstitutional in McDuffy. See Doe v. Superintendent of Schs. of Worcester, 421 Mass. 117, 129 (1995) (“The question before the court in McDuffy . . . was whether the Massachusetts school-financing system was constitutional, and the court held that it was not”). Specifically, the act eliminated the principal dependence on local tax revenues that consigned students in property-poor districts to schools that were chronically short of resources, and unable to rely on sufficient or predictable financial or other assistance from the Commonwealth. The act established for the first time a “[foundation budget” for each and every Massachusetts school district, derived from a complex formula designed to account for the number and needs of the children residing in each district. See G. L. c. 70, §§ 2 et seq.8 The defendants have described the foundation budget as the State’s estimate of the *438“minimum amount needed in each district to provide an adequate educational program” (emphasis added).9
The act guarantees that each public school district receive its foundation budget through a combination of Commonwealth and local funds. Where, before 1993, the Legislature ceded to municipalities virtually unlimited control over school budgets, the act now requires municipalities to provide a standardized contribution to education. A municipality’s required contribution to its foundation budget depends in large part on its equalized property valuation. G. L. c. 70, § 6. The Commonwealth provides the difference between municipalities’ mandatory funding obligations and their respective foundation budget amounts. G. L. c. 70, § 2. In practice, districts in wealthier communities with high property valuations receive most of their funding from local property tax receipts, while districts serving communities with less valuable property receive most of their funding from the Commonwealth. Localities have flexibility to allocate their foundation budget amounts according to local priorities, but they may not, as previously, use school funds to pay for other municipal services. They must spend them on public education. G. L. c. 70, § 8.
The act also established a centralized system of objective, data-driven, performance assessment and school and district accountability. As the court recently described at some length, *439see Student No. 9 v. Board of Educ., 440 Mass. 752, 755-759 (2004), the act imposes various obligations on the Commissioner of Education (commissioner) and the board to develop academic standards, and “curriculum frameworks” for attaining those standards (or “competency determination”), in certain “core subjects”: mathematics, science and technology, history and social science, English language arts, foreign languages, and the arts. See G. L. c. 69, §§ 1B, 1D, 1E, 1I.10 The act specifically requires, for the first time in the history of the Commonwealth, that every senior graduating from a school that accepts funds from the Commonwealth (including public, vocational, and charter schools) attain competency in the core subjects of mathematics, science and technology, history and social science, foreign languages, and English language arts, as measured by the student’s score on the Massachusetts Comprehensive Assessment System examination (MCAS examination). See G. L. c. 69, § 1D; 603 Code Mass. Regs. § 30.03 (2000); Student No. 9 v. Board of Educ., supra at 758.11 The requirement is not designed, however, to winnow underperforming students from the graduation process. Prior to the act, failing high school students would have been permitted either to graduate without basic skills or fade away from the public education system altogether. They are now given extensive remedial opportunities. See generally id. at 759-761. At present, the MCAS examination is administered in English and mathematics to students in grades four, eight, and ten. With some exceptions, students need a score in at least the “needs improvement” category in both subjects on the grade ten MCAS examination *440to receive a high school diploma. See generally id. at 758-760. The department’s goal is that every public school student achieve a level of “proficient” or “advanced” on the MCAS examination of English and mathematics by 2014.12
The Commonwealth is now required to assist schools and districts that fail to improve student performance. See G. L. c. 69, § 1J. Under the act, schools and districts must demonstrate that they are making “adequate yearly progress” toward achieving, by 2014, student proficiency in English language arts and mathematics. Adequate yearly progress is assessed not only in the aggregate but also with respect to targeted subgroups: students receiving special education services; students with limited English proficiency; and minority students, including African-Americans, Hispanics, and Asians-Pacific Islanders. The purpose of the school performance ratings, as the judge found, “is to permit the department to assess underperformance and where there may be a need for State intervention, and also to look for districts that have experienced distinct improvements in student performance and that can help disseminate information about successful strategies; the latter are designated as ‘compass schools.’ ” Schools with low performance ratings and schools that show either no progress toward improvement or worsening conditions are referred for “school panel review.” Those schools are given the highest priority for district and Commonwealth support, which may include targeted additional funding or training by department specialists in areas such as curriculum development, instructional practices, and performance improvement planning. If the school panel review determines that a school is “underperforming,” the department *441schedules a fact-finding mission. Fact finding involves extensive, on-site evaluations by a team of specialists who report on ways a school might improve its performance. Underperforming schools must submit an improvement plan to the department. See G. L. c. 69, § 1J; 603 Code Mass. Regs. § 2.03(6) (2000). If the school does not improve sufficiently within twenty-four months, the department may deem it “chronically underperforming” and target it for additional corrective action. See G. L. c. 69, § 1J.
A similar evaluation process occurs at the district level. School district review is conducted by the office of educational quality and accountability, a separate agency within the department that began to operate in 2001. See G. L. c. 15, § 55A, as appearing in St. 2000, c. 384, § 4 (establishing office of educational quality and accountability). Chronically underperforming districts may be targeted for receivership. The judge stated that, “[a]ccording to the department, the school and district accountability system it has developed is one of the first in the United States.” See generally Student No. 9 v. Board of Educ., supra at 755-759.
The Legislature also made institutional changes to reform the process of training and certification of public school teachers. The act abolished the long-standing practice of teacher tenure. It imposes stringent initial and renewal certification requirements for teachers that are “designed,” in the words of the judge, “in part to link the educational requirements that new teachers must meet with the contents of the Massachusetts curriculum frameworks, and to enhance the quality and subject matter mastery of teachers. The [teacher] examination and these regulations are among the most rigorous teacher qualification programs in the United States.”13
In summary, the act revolutionized public education in *442Massachusetts. Across the board, objective, data-driven assessments of student performance and specific performance goals now inform a standardized education policy and direct the Commonwealth’s public education resources. The current, integrated public education system contrasts markedly with the system discussed in McDuffy. I turn now to the events that precipitated the current litigation.
In December, 1999, the plaintiffs revived the McDuffy case by filing a motion for further relief in the county court.14 The plaintiffs alleged that the foundation budget in their districts “is insufficient to provide [them] with a constitutionally sufficient education.” They further alleged that their school systems “continue to suffer with largely the same conditions” existing prior to June 1993, and that students were not receiving the public education mandated by McDuffy.15
On June 27, 2002, the single justice directed a specially assigned Justice of the Superior Court to “establish a tracking order, preside over discovery issues, hear the parties and their witnesses, and thereafter make findings of fact and such recommendations as the said specially assigned justice considers material to the within complaint.” Following consultation with the parties, the judge proceeded to trial focusing the factual evidence on a group of districts fewer than the total. The plaintiffs ultimately selected four “focus” districts: Brockton, Lowell, Springfield, and Winchendon.16 The plaintiffs also offered limited evidence from three other districts — Brookline, Concord-Carlisle, and Wellesley (comparison districts) — each *443of which had been presented as a comparison district in the McDuffy proceedings.17
Trial began on June 12, 2003, and concluded in January, 2004. The judge heard testimony from 114 witnesses and received in evidence more than 1,000 exhibits. On April 26, 2004, the judge issued a 318-page report containing thoughtful and comprehensive findings of fact, conclusions, and recommendations.
I shall discuss the judge’s findings in detail below. Here I note only the judge’s conclusion that, although the Commonwealth had accomplished substantial reforms in public education since 1993, it had failed to meet its constitutional obligation to equip all students in the focus districts, and especially those in the disadvantaged subgroups, with an education consistent with our holding in McDuffy. She recommended that the court provide remedial relief by directing the Commonwealth defendants (1) to ascertain the actual cost of providing all public school pupils in the focus districts with the educational opportunities described in McDuffy, (2) to determine the costs of providing “meaningful” educational improvement in the focus districts’ capacity “to carry out an effective implementation of the necessary educational program”; and (3) to “implement whatever funding and administrative changes result from the determinations made in (1) and (2).”18 Further, *444the judge recommended continued court oversight of the department’s progress toward implementing the order.19
On May 20, 2004, the single justice reserved decision and reported the case to the full court, as noted above.
II
A
The question, as framed by the single justice, is “whether, within a reasonable time, appropriate legislative action has been taken to provide public school students with the education required under the Massachusetts Constitution.” Put another way, the single justice asked whether, notwithstanding the considerable changes in public education that have occurred since 1993, the Commonwealth remains in violation of the education clause. I apply to the adjudicative task well-settled principles of review. I would accept the judge’s findings of fact absent clear error, Buster v. George W. Moore, Inc., 438 Mass. 635, 642-643 (2003). Her conclusions of law I assess de novo. Wesson v. Leone Enters., Inc., 437 Mass. 708, 712-713 (2002). See Commonwealth v. Murphy, 362 Mass. 542, 551 (1972) (Hennessey, J., concurring). To effectuate the purpose of the education clause, I construe it as “a statement of general principles and not a specification of details.” McDuffy, supra at 559, quoting Cohen v. Attorney Gen., 359 Mass. 564, 571 (1970). I am mindful of the presumption of constitutional validity guiding our consideration, see Fifty-One Hispanic Residents of Chelsea v. School Comm. of Chelsea, 421 Mass. 598, 606 (1996) (“Constitutional analysis begins with a presumption of statutory validity”), and the substantial deference afforded to the department in carrying out the act’s provisions. See Student No. 9 v. Board of Educ., 440 Mass. 752, 762 (2004) (administrative agency “has considerable leeway in interpreting a statute it is charged with enforcing”); School Comm. of Wellesley v. Labor Relations Comm’n, 316 Mass. 112, 116 (1978). I emphasize that this is not a case where the Legislature reason*445ably could be said to have neglected or avoided a constitutional command. Cf., e.g., Perez v. Boston Hous. Auth., 379 Mass. 703, 740 (1980) (judicial intervention appropriate where public officials “persist[] in indifference to, or neglect or disobedience of court orders”).
B
I turn once more to the judge’s findings, which comprise more than 300 pages. The judge’s findings of fact are a model of precision, comprehensiveness, and meticulous attention to detail.20 Although I shall set out only a general summary, I am confident that in their entirety the judge’s findings will stand as a compelling, instructive account of the current state of public education in Massachusetts.
1. Funding. In the judge’s words, the act “changed dramatically the manner in which public school elementary and secondary education is funded in Massachusetts.” That change is evident both in dollars spent on public education and on substantially reduced disparities in education funding between rich and poor districts. In sheer dollars, the total amount annually spent on kindergarten to grade twelve education rose from approximately $3.6 billion in fiscal year (FY) 1993, prior to passage of the act, to $10.1 billion in FY 2002. Annual increases in school funding in that period averaged twelve per cent. State aid, the great bulk of it from foundation budget funding, accounted for about thirty-nine per cent of this annual spending.21 *446In all, from 1993 to 2003, the Commonwealth contributed about $31 billion to fund public education.
The focus districts in particular have seen striking increases in their school spending in the years since the act became law. The judge found that, between 1993 and 2003, annual net school spending nearly doubled in Springfield (from $126.2 million to $236.4 million), and more than doubled in Brockton (from nearly $56 million to $143.5 million), Lowell (from $61 million to $136 million), and Winchendon (from approximately $5.78 million to almost $14 million).
The act also tackled the huge disparities in public school funding between rich and poor districts that we faulted in McDuffy. The judge found that “spending gaps between districts based on property wealth have been reduced or even reversed. The correlation between a district’s median family income and spending has also been reduced.”22 In the ten-year period following passage of the act, the gap in per pupil spending between high-property-value districts and low-property-value districts was cut by one-half, from thirty-eight per cent in 1993 to approximately eighteen or nineteen per cent in 2003. And while “the top quartile of districts defined by median income is spending more per pupil than the lowest quartile, the difference between them has fallen from [twenty-seven per cent] to [seven per cent]” from 1993 to 2003.
The public education funding system, however, has not been immune from the effects of recent years of sharply diminished Commonwealth revenues. The judge reported decreases in Commonwealth aid to public schools since the “high water mark” of fiscal year 2002. Fiscal years 2003 and 2004 saw cuts in G. L. c. 70 aid, see note 21, supra, and “drastic” cuts in some public school grants programs. For example, “[e]arly literacy grants for early reading programs were ... cut by two-thirds,” *447from $18.3 million in FY 2003 to $3.8 million FY 2004.23 Overall, Commonwealth aid to public education declined about 5.5 per cent in FY 2003 and FY 2004. As the Commonwealth’s fiscal situation improved in FY 2005, the Legislature acted to increase funding for public education, see, e.g., Letter from Governor Mitt Romney to the Senate and House of Representatives, June 25, 2004 (noting approval of $80 million to increase funding for special education), but prior decreases in funding forced the focus districts to lay off staff and scale back or cut some programs. The judge found that the department faced diminished resources just as its oversight responsibility was increasing significantly. In 2001, the judge found, the department identified between 100 and 200 schools as candidates for “underperforming” status because of “critically low” or “very low” MCAS examination scores. Due to a lack of resources within the department, however, only about twenty-four of those problem schools were accorded full school panel reviews. For the remaining schools, the task of mapping out improvements fell to the school districts themselves.
2. Performance and accountability. The judge reported the quality of public education in the four focus districts to be uneven at best. She also found substantial improvements in student performance and some outstanding examples of successful schools and programs in those same districts. We summarize her findings below.
The judge found that over-all academic performance of students in the focus districts, particularly those with special educational needs, was poor. Her conclusion is amply supported by evidence of MCAS examination scores in the focus districts. In 2003, for example, the Statewide average pass rate on the MCAS mathematics examination for grade ten was eighty-five per cent, but only seventy-three per cent in Brockton, sixty-seven per cent in Lowell, fifty-four per cent in Springfield, and seventy-seven per cent in Winchendon. In all four focus districts, *448public school students who required special education, and students who had limited English proficiency, came from low-income famihes, or were members of racial or ethnic minority groups, performed at substantially lower levels on the MCAS examinations than did their peers in the focus districts. The pass rates for these targeted populations on the 2003 grade ten MCAS mathematics examination were twenty-three per cent in Brock-ton, twenty-five per cent in Lowell, fifteen per cent in Springfield, and twelve per cent in Winchendon, compared with a Statewide average of fifty per cent. Even these statistics overstate the academic achievements of students in the focus districts, because a disproportionately large number of those students pass the MCAS examinations with “needs improvement” scores. See note 11, supra. Pursuant to the provisions of the No Child Left Behind Act, by 2014 only students who attain the categories of “proficient” or “advanced” will be deemed to have passed the MCAS examination. See note 12, supra.
The judge found that the focus districts lagged in other measures of student achievement as well. Students in the focus districts, especially minorities, are less likely to take the Scholastic Achievement Test (SAT) for college entrance than their peers. And in each focus district, the dropout rate significantly exceeds the Commonwealth norm.24
The judge tied the focus districts’ failings in student performance to a lack of educational resources. She amply documented schools in the focus districts that struggle with overcrowded classrooms, outmoded textbooks and libraries, inadequate technology, unsatisfactory services and educational access for special needs students, and decrepit or overcrowded school facilities. The judge found other problems as well, including antiquated curricula, teachers lacking proper teaching certification, and poor leadership and administration, a point we *449shall return to below.25 Some of these same conditions characterized the public schools attended by the McDuffy plaintiffs. See McDuffy, supra at 553-554 (listing stipulated conditions of plaintiffs’ schools). Not surprisingly, the judge found that, in general, the current conditions in the focus districts compared unfavorably to those of the comparison districts, and often to Statewide average.
The judge determined that funding for the department was inadequate to enable it to carry out its statutory duties of evaluating and providing corrective measures to low-performing schools and districts. She stated, among other things, that “in the three years since the department developed the school accountability system, it has been able to conduct school panel reviews in only twelve to fourteen schools each year, although the annual pool of schools demonstrating ‘low’ or ‘critically low’ performance is in the hundreds.” The district review process was similarly underfunded. Although the department’s goal is to review every school district every six years, the judge was skeptical about this possibility, given the department funding levels then in effect. She concluded that “the department’s own lack of capacity impedes its ability effectively to help the local districts with theirs.”
The public education system in place since the 1993 act mandates extensive Commonwealth involvement to improve schools that are underperforming. Notwithstanding that the department currently has difficulty meeting its statutory obligations in this regard, the judge found encouraging signs of progress as a result of the Commonwealth’s active stewardship of public education, even amidst the depressing picture of limitations and low performance in the focus districts. She found that MCAS examination scores have been rising in the focus districts since the first MCAS examinations were administered in 1998. In 1998, for example, forty-four per cent of Brockton’s grade ten public school students failed the MCAS *450English language arts examination, a figure that was reduced by more than one-half (eighteen per cent) by 2003. MCAS grade ten English language arts examination scores showed similar improvements in Lowell (thirty-six per cent in 1998 and twenty-one per cent in 2003) and Springfield (sixty per cent in 1998 and thirty-four per cent in 2003), although they remained virtually steady at approximately twenty-one per cent in Winchendon. “Failing” scores on the MCAS grade ten mathematics examination from 1998 to 2003 dropped in Brockton, from seventy-six per cent to thirty-three per cent; in Lowell, from sixty-four per cent to thirty-six per cent; in Springfield,, from eighty-three per cent to fifty-three per cent; and in Winchendon from fifty-six per cent to thirty-four per cent.26
In addition to a general improvement over time in MCAS examination scores in the focus districts, the judge found other signs of progress precipitated by the Commonwealth’s actions. I highlight some findings from each focus district. The department has designated four elementary schools in Springfield and Brockton as high-achieving “compass schools.” In 2002, Brock-ton High School was one of six high schools designated a Commonwealth compass school in recognition of its significant gains in student achievement. “Overall, Brockton’s sixth graders were one year and one month ahead of the national average on the Iowa Basic Skills test in language, six months ahead of the national average in math, and equal to the national average in reading.”
Springfield has made considerable progress in developing programs for students struggling in mathematics, implementing successful teacher development programs, and running alternative school programs for students at risk of dropping out of school. Lowell offers full-day kindergarten to all children, has *451an extended day school program for middle-school children who need extra time to learn reading, writing, and mathematics, and has school libraries that “are in better shape than in other focus districts because Lowell has so many new and renovated schools.” Even in Winchendon, one of only two “underperforming” districts in the Commonwealth, see note 25, supra, the judge found “a very good public school preschool program,” which, however, lacked resources to accommodate all of the children who need to attend.
3. Conclusion. The evidence leaves no doubt that the act profoundly altered the Commonwealth’s role in public education. The Commonwealth has devoted billions of dollars to the task of systemically reforming public education, and has cut funds for public education only when confronted by drastic revenue shortfalls. The evidence also establishes, as the dissenting opinions correctly point out, see post at 473-478 (Greaney, J., dissenting), post at 487-490 (Ireland, J., dissenting), that many schools in the focus districts are struggling to meet the goals of the act, but that the department is succeeding in raising the levels of student performance in the focus districts and Statewide, although much work remains. I now turn to the judge’s conclusions.
C
The judge concluded that the Commonwealth and the department “have accomplished much over the past ten years in terms of investing enormous amounts of new money in local educational programs, ensuring a far greater degree of equitable spending between rich and poor school districts, and redesigning in some fundamental ways the entire public school educational program.” Notwithstanding these gains, she stated, “the factual record establishes that the schools attended by the plaintiff students are not currently implementing the Massachusetts curriculum frameworks for all students, and are not currently equipping all students with the McDujfy capabilities.”
The judge reasoned that “a very important and independent cause” of poor student performance in the focus districts was that the foundation budget formula, on which all Massachusetts public schools depend, is structurally flawed because it fails to *452account for the true costs of special education, aligning school districts with the curriculum frameworks, providing adequate teacher salaries (which comprise the “largest category of expenditure” in a school district’s budget), and educating students who are bilingual or of limited English proficiency. Another cause of poor student performance, in her view, was that the department “does not presently have enough staff and resources to do the job it is expected and required to do.” As a result, “the public school education programs provided to all the children who are enrolled [in the focus districts] do not meet the requirements of [the education clause].” I now examine the merits of the judge’s legal conclusions and recommendations.
in
In McDuffy, this court faced an overwhelming, stipulated body of evidence that the structure of public education in Massachusetts was condemning generations of public school students in our poorer communities to an inferior education. It was a record of abysmal failure. The public education system reviewed today has been radically overhauled with one “paramount goal” in mind — to implement a plan to educate every public school student in Massachusetts. See G. L. c. 69, § 1.
The judge and the parties all agree that the current system of public education has achieved a great deal in the twelve years since its enactment. The curriculum frameworks designed to educate students in core subjects “were uniformly described by witnesses for all parties to be of excellent quality, focusing on knowledge and skills that students need to acquire.” They are “rigorous but reasonable,” and “articulate a level of knowledge that students need if they are to achieve the McDuffy capabilities.” The English language arts framework is of “exceptional quality,” and the mathematics curriculum framework is “a world class document.” The arts framework is “excellent,” and the health curriculum framework was described by the plaintiffs’ expert “to be one of the best if not the best in the nation.” The teacher competency tests and the department’s teacher licensing regulations “are among the most rigorous *453teacher qualification programs in the United States.” While the dissenting Justices claim that the department’s efforts to improve educational standards have not reaped appreciable results, see post at 477-478 (Greaney, J., dissenting); post at 486-492 (Ireland, J., dissenting), the record proves otherwise. New schools are being built. The department is evaluating and addressing problems in underperforming schools and districts according to a plan of “pragmatic gradualism” that employs objective, measurable criteria to gouge progress. See Student No. 9 v. Board of Educ., 440 Mass. 752, 763-764 (2004) (board may phase in competency determinations required by act “in a reasonable manner and on a reasonable timetable”). In the focus districts, MCAS English language arts and math scores are improving. State spending on public education in the focus districts has more than doubled. Compass schools exist in districts that previously had none. Facilities, equipment, and supplies are being upgraded.
In assessing whether this record of considerable progress, marred by areas of real and in some instances profound failure, offends the education clause, I must consider that clause “in the light of the conditions under which it and its several parts were framed, the ends which it was designed to accomplish, the benefits which it was expected to confer, and the evils which it was hoped to remedy.” McDuffy, supra at 559, quoting Cohen v. Attorney Gen., 357 Mass. 564, 571 (1970). I must give its words “a construction adapted to carry into effect its purpose,” McDuffy, supra, quoting Cohen, supra, while recognizing that, “[t]he content of the duty to educate which the Constitution places on the Commonwealth necessarily will evolve together with our society.” McDuffy, at 620.
The constitutional imperative to “cherish the interests” of public school education requires the elected branches of government to assume actual, and not merely titular, control over public education. It is a structural command, dictating a specific organization of government. See McDuffy, supra at 565 (placement of education clause in Massachusetts Constitution “indicates structurally . . . that education is a ‘duty’ of government .... [T]he framers’ decision to place the provisions concerning education in ‘The Frame of Government’ — rather than in the ‘Declaration of Rights’ — demonstrates that the *454framers conceived of education as fundamentally related to the very existence of government”).27 The education clause mandates that the Governor and the Legislature have a plan to educate all public school children and provide the resources to establish and maintain that plan. See McDuffy, supra at 621. At the same time, the education clause leaves the details of education policymaking to the Governor and the Legislature. Id. at 610, 620.28 Where the Governor and the Legislature establish, exercise ultimate control over, and provide substantial and increasing (subject only to dire fiscal circumstances) resources to support, public education in a way that minimizes rather than accentuates differences between communities based on property valuations, constitutionally impermissible classifications, and other criteria extrinsic to the educational mission, see id. at 621, we cannot conclude that they are presently violating the education clause.
The plaintiffs read the education clause to mandate that all current public school students demonstrate competency in a specific program of education: that is, the seven “capabilities” that were identified in McDuffy. Those capabilities are:
“(i) sufficient oral and written communication skills to enable students to function in a complex and rapidly changing civilization; (ii) sufficient knowledge of economic, social, and political systems to enable students to make informed choices; (iii) sufficient understanding of governmental processes to enable the student to understand the issues that affect his or her community, state, and nation; (iv) sufficient self-knowledge and knowledge of his or her mental and physical wellness; (v) sufficient grounding in the arts to enable each student to appreciate his or her cultural and historical heritage; (vi) sufficient training *455or preparation for advanced training in either academic or vocational fields so as to enable each child to choose and pursue life work intelligently; and (vii) sufficient level of academic or vocational skills to enable public school students to compete favorably with their counterparts in surrounding states, in academics or in the job market.”
Id. at 618-619, quoting Rose v. Council for Better Educ., Inc., 790 S.W.2d 186, 212 (Ky. 1989) (Rose).29 In McDuffy, this court recognized that an “educated child” possesses these “capabilities,” McDuffy, supra at 618, but did not mandate any particular program of public education. Student No. 9 v. Board of Educ., 440 Mass. 752, 754 (2004), does not hold otherwise. There, citing to the capabilities of Rose, this court stated that McDuffy “held that the Massachusetts Constitution imposes an enforceable duty on the Commonwealth to ensure that all children in its public schools receive an education that is to include certain specific training.” The seven “capabilities” listed in Rose do not in themselves prescribe a specific curriculum. Thus, in Student No. 9 v. Board of Educ., supra, this court held, among other things, that, “[n]othing in the McDuffy decision requires ... a graduation requirement based on an assessment of multiple subjects.” Student No. 9 v. Board of Educ., supra at 765. The dissenting Justices cite Abbott v. Burke, 153 NJ. 480 (1998) (Abbott), and Campaign for Fiscal Equity v. State, 100 N.Y.2d 893 (2003) (CFE), to support the position that this court should exercise its authority “to identify the level of spending required” to meet a certain level of education. Post at 484 n.5 (Greaney, J., dissenting). Those cases presented dramatically different circumstances than those we face here. In Abbott and CFE, the respective courts stepped in, only reluctantly, after many years of legislative failure or inability to enact education reforms and to commit resources to implement those reforms, a circumstance not present here. See Abbott, supra at 492 (“sixteen years after the start of the Abbott litigation, the [c]ourt found that the continuing constitutional depriva*456tion had persisted too long and clearly necessitated a remedy”; CFE, supra at 925 (“We are, of course, mindful ... of the responsibility ... to defer to the Legislature in matters of policymaking .... We have neither the authority, nor the ability, nor the will, to micromanage education financing”). In sharp contrast, the Massachusetts Legislature and Governor responded to adjudication concerning education with a comprehensive and systematic overhaul of State financial aid to and oversight of public schools. The level of responsive, sustained, intense legislative commitment to public education established on the record in this case is the kind of government action the Abbott and CFE courts, in the respective underlying cases, had hoped to see from their Legislatures, and reluctantly concluded would not be forthcoming without a detailed court order. See Abbott, supra at 490 (noting “judicial involvement in the long and tortuous history of the State’s extraordinary effort to bring a thorough and efficient education to the children of its poorest school districts”); CFE, supra at 919-925 (documenting State’s attempt to distance itself from responsibility for dismal quality of education in New York City public schools).30
The plaintiffs further argue that the Commonwealth is in
*457violation of the education clause because it has had more than sufficient time since McDuffy to bring all students in the Commonwealth to full academic competency, and it has failed to do so. As one of the dissenting opinions point out, the education clause does not “guarantee equal outcomes in all school districts” according to certain measurable criteria. Post at 478 (Greaney, J., dissenting). Yet the plaintiffs’ frustration with the slow, sometimes painfully slow, pace of educational reform in the focus districts is understandable. I am cognizant that, for the student whose special needs go unaddressed, for the student who sits in an overcrowded classroom or an ill-equipped school library, and for their parents or guardians, the prospect of “better things to come” in public education comes too late. The dissenting Justices point to United States Supreme Court cases interpreting the equal protection and due process clauses of the Federal Constitution to suggest that in declining to order relief now members of this court are “naysayers” who have abandoned the constitutional imperative of McDuffy. See post at 485, citing Brown v. Board of Educ. of Topeka, 347 U.S. 483 (1954) (Greaney, J., dissenting); post at 492, citing Brown v. Board of Educ., supra, and DeShaney v. Winnebago County Dep’t of Soc. Servs., 489 U.S. 189 (1989) (Ireland J., dissenting). I emphatically reject any such conclusion. The court has not been called on to interpret the equal protection and due process provisions of the Massachusetts Constitution, nor are we confronted with the wholesale abandonment of children that the record in those cases evidenced. Here, the independent branches of government have shown that they share the court’s concern, and that they are embracing and acting on their constitutional duty to educate all public school students. In contrast to this court’s holding in McDuffy, I cannot conclude on the record before this court that the Commonwealth is presently neglecting or is likely to neglect its constitutional duties, thus requiring judicial intervention. Cf., e.g., Michaud v. Sheriff of Essex County, 390 Mass. 523 (1983); Perez v. Boston Hous. Auth., 379 Mass. 703, 740 (1980).31
The delay in full implementation of the provisions of the act *458does not derive from legislative or departmental inaction. Cf. Bates v. Director of the Office of Campaign & Political Fin., 436 Mass. 144 (2002). Some delays have been occasioned by continued public debate over, opposition to, and protracted litigation over some provisions of education reform. See, e.g., Student No. 9 v. Board of Educ., 440 Mass. 752 (2004). Some parts of the act, such as foundation budget funding and the implementation of the curriculum frameworks, have been deliberately phased in to permit schools and departments time to adjust to new standards. Still other reforms, as the judge acknowledged, have been slowed by severe revenue shortfalls, which have forced reductions in spending for public education, as well as for other vital public services. We note that, since approximately 2001, Massachusetts has wrestled with a “profound economic downturn.” Comprehensive Annual Financial Report at 31 (Dec. 31, 2003). Figures from the Department of Revenue indicate that total tax revenues declined 14.6 per cent in real dollars between FY 2001 and FY 2002, and have not fully recovered. Reserve funds have had to be expended to fund essential services.32 And the crisis is not over. See Statutory Basis Financial Report at 1 (Oct. 24, 2003) (“Our financial picture will remain cautious for the near future”). Yet through this period the Commonwealth continued to appropriate “substantial sums” toward education reform. See, e.g., Student No. 9 v. Board of Educ., supra at 766 (noting that, in FY 2003 and FY 2004, Legislature voted “substantial sums for intensive remediation programs for those who need them in order to pass the MCAS exam”); Letter of Governor Romney to the Senate and House of Representatives (June 25, 2004) (noting approval of $80 million to increase funding for special education). Because *459decisions about where scarce public money will do the most good are laden with value judgments, those decisions are best left to our elected representatives.
Implementation of change, fundamental, sweeping change, such as that mandated by the Education Reform Act, is seldom easy. When change is directed at a system as complex and multi-dimensional as public education, where the theories and methodologies of education reform are so varied,33 and when reforms must apply to hundreds of towns and municipalities spread across a Commonwealth — localities that include small villages and large cities, communities of new immigrants (many of whom speak no English), and long-established residents, wealthy neighborhoods and those in which far too many families struggle every day to feed and clothe their children — change must be measured over years. The evidence here is that the Commonwealth’s comprehensive Statewide plan for education reform is beginning to work in significant ways.
I turn last to the remedy of ordering a cost study, which the dissenting Justices would impose. The Superior Court judge recommended that this court order the department to undertake a wide-ranging study.34 She further recommended that the department be ordered to “implement whatever funding and administrative changes result from” the adoption of certain educational policies. Contrary to the view of the dissenting Justices, the study would be problematic on at least three counts. First, a cost study itself is likely to retard rather than advance the progress of educational reform. It would divert substantial *460time and resources from the task of education reform and would needlessly duplicate in many respects the fine work done by the judge.
Second, the study the dissenting Justices would order is rife with policy choices that are properly the Legislature’s domain. The study would assume, for example, that in order to fulfil its constitutional obligation under the education clause, the Commonwealth “must” provide free preschool for all three and four year old children “at risk” in the focus districts, and presumably throughout the Commonwealth thereafter. That is a policy decision for the Legislature. In fact, as I noted previously, see note 23, supra, the Legislature recently determined to place more emphasis on early childhood education. Other programs might be equally effective to address the needs of at risk students, such as remedial programs (policy choices that in the judge’s view should not be a mandatory component of public education, see note 35, infra), nutrition and drug counselling programs, or programs to involve parents more directly in school affairs. Each choice embodies a value judgment; each carries a cost, in real, immediate tax dollars; and each choice is fundamentally political.35 Courts are not well positioned to make such decisions. See post at 484 (Greaney, J., dissenting) (acknowledging “the complexity of education policy in general[,] and the disagreement between competent experts on how best to remediate a nonperforming or poorly performing school district”). It is for these reasons that “we leave it to the [Governor] and the Legislature[] to define the precise nature of the task which they face in fulfilling their constitutional duty to educate our children today, and in the future.” McDuffy, supra at 620.
Finally, and most significantly, the study would not be a final order, but a starting point for what inevitably must mean judicial directives concerning appropriations. The Superior Court judge recognized that the ultimate purpose of a study would be to *461channel more money to the focus districts. Her order would encompass not only a study, but a directive to the department to “implement whatever funding and administrative changes” the study concluded were necessary to meet its educational goals.
The dissenting Justices endorse only the judge’s proposed study and reject her proposal that the department be ordered to implement the necessary changes. They then state that their remedy “has nothing to do with orders for the appropriation of money.” Post at 484 (Greaney, J., dissenting). What ails our failing schools cannot be cured by a study. And one cannot gloss over the difficult issue of forcing the Legislature to appropriate more money, see id., with the assertion that, “[i]f money is needed, and it is not forthcoming, there will be ample time to discuss the matter of appropriations later in a cooperative and nonadversary way.” Id. No one reading the judge’s report can be left with any doubt that the question is not “if” more money is needed, but how much. Endorsing one aspect of her recommendation (a study) and rejecting the other (the directive to “implement” additional funding) will not cure the constitutional violation the dissenting Justices perceive, and merely evades the true complexities of the issue. Certainly, whether the legislative and executive branches are meeting their constitutional duty is not a matter for “nonadversary” “discussion” between judges and members of the General Court.
The Governor, the Legislature, and the department are well aware that the process of education reform can and must be improved. The board, for example, recently enacted rules to streamline and accelerate the process for intervening in schools identified to be “chronically underperforming.” See 603 Code Mass. Regs. §§ 2:00 (Aug. 24, 2004). The amply supported findings of the judge reflect much that remains to be corrected before all children in our Commonwealth are educated. The Legislature may well choose to rely on these findings as it continues to consider efforts to improve public education. Her findings are also a testament to the many educators, teachers, parents, business and community leaders who insist that, until that goal is reached, they will continue to demand improvement *462and will seek the help of our elected officials to ensure that meaningful reform is ongoing.
“The presumption exists that the Commonwealth will honor its obligations.” Bromfield v. Treasurer & Receiver Gen., 390 Mass. 665, 669 (1983). I am confident that the Commonwealth’s commitment to. educating its children remains strong, and that the Governor and the Legislature will continue to work expeditiously “to provide a high quality public education to every child.” G. L. c. 69, §1.1 reaffirm the court’s holding in McDuffy. The education clause, Part II, c. 5, § 2, of the Massachusetts Constitution, “impose[s] an enforceable duty on the magistrates and Legislatures of this Commonwealth to provide education in the public schools for the children there enrolled, whether they be rich or poor and without regard to the fiscal capacity of the community or district in which such children live.” Id. at 621. It remains “the responsibility of the Commonwealth to take such steps as may be required in each instance effectively to devise a plan and sources of funds sufficient to meet the constitutional mandate.” Id.

Part n, c. 5, § 2, of the Massachusetts Constitution provides, in pertinent part: “Wisdom and knowledge, as well as virtue, diffused generally among *431the body of the people, being necessary for the preservation of their rights and liberties; and as these depend on spreading the opportunities and advantages of education in the various parts of the country, and among the different orders of the people, it shall be the duty of legislatures and magistrates, in all future periods of this Commonwealth, to cherish the interests of literature and the sciences, and all seminaries of them; especially the university at Cambridge, public schools and grammar schools in the towns; to encourage private societies and public institutions, rewards and immunities, for the promotion of agriculture, arts, sciences, commerce, trades, manufactures, and a natural history of this country; to countenance and inculcate the principles of humanity and general benevolence, public and private charity, industry and frugality, honesty and punctuality in their dealings; sincerity, good humour, and all social affections, and generous sentiments among the people.”


As I shall later describe, one of the key findings informing the court’s ruling in McDuffy v. Secretary of the Executive Office of Educ., 415 Mass. 545 (1993) (McDuffy), was evidence that, before the enactment of the Education Reform Act of 1993 (act), many of the Commonwealth’s children, notably poor children, urban children, children of color, and children with special needs were in essence systematically discarded educationally, with no obligation recognized by the Commonwealth to intervene on their behalf.


The plaintiffs do not contend that the competency objectives and standards, which we describe in greater detail below, are constitutionally flawed, and for sound reasons. In enacting and implementing the Education Reform Act, Massachusetts is a leader in education reform among those States in which litigation concerning the respective provisions of the education clauses of State Constitutions has occurred.


Two other Justices are in accord, although for different reasons, that under McDuffy the Commonwealth presently is meeting its constitutional obligation to educate. Post at 464-466. Whereas Justice Spina, Justice Cordy, and I would affirm McDuffy, they would overrule it in significant respects. Justices Cowin and Sosman posit that McDuffy impermissibly broadened the meaning of the education clause by imposing on the Commonwealth an enforceable obligation — that is, a duty subject to judicial review. See, e.g., post at 464 (while education clause “presumes the establishment of some public schools by the legislative and executive branches, nowhere in its text does the clause . . . confer any role on the judiciary to enforce it”) post at 469 (“where the plaintiffs only claim widespread deficiencies in the public school system under the education clause, remedies must come from the legislative and executive branches”). In their view, once the legislative and executive branches establish and maintain “some” public schools, a court has no authority under the education clause to hear any matter concerning public education. We could not disagree more. The framers of the education clause saw public education as vital to the survival of personal freedom and a republican form of government. Had they intended the clause to be virtually unenforceable, they would not have cast the duty to educate as a mandatory legal obligation. See McDuffy, supra at 566-567 (discussing use of “duty” and “shall” in education clause).


The plaintiffs in McDuffy also claimed that the Commonwealth’s actions violated arts. 1 and 10 of the Declaration of Rights, claims we did not reach in that case. See McDuffy, supra at 548, 557 n.15.


In enacting the act, the three branches of government did not, “in fact and law,” act in “joint enterprise” to revamp the structure of public education in the Commonwealth. Post at 473. Such a proposition is extraordinary, see art. 30 of the Massachusetts Declaration of Rights (separation of powers), and contradicted by the record.


The act was enacted with the following intent: “(1) that each public school classroom provides the conditions for all pupils to engage fully in learning as an inherently meaningful and enjoyable activity without threats to their sense of security or self-esteem, (2) a consistent commitment of resources sufficient to provide a high quality public education to every child, (3) a deliberate process for establishing and achieving specific educational goals for every child, and (4) an effective mechanism for monitoring progress toward those goals and for holding educators accountable for their achievement.” G. L. c. 69, § 1.


The foundation budget formula is adjusted for district enrollment and allocates for spending in many categories, including salaries and benefits for teachers and staff, building maintenance, books and materials, athletics, and *438extracurricular activities. G. L. c. 70, §§ 2 et seq. The foundation budget formula also includes “factor[s],” or weights, to account for the costs of special education, English language learning, and low income students. These factors are converted into a per pupil amount. Id. As the Superior Court judge found, a “district’s ‘foundation enrollment’ [is] measured in October of the year before the budget year. (For example, a school district’s [fiscal year 2002] foundation budget is computed by using its student enrollment figures as of October 1, 2000.) The formula also includes an annual inflation adjustment, as well as a wage adjustment factor that seeks to compensate for different wage levels in different parts of the Commonwealth.”


The foundation budget system was premised on identifying the base level of funding necessary for each public school district in the Commonwealth “to provide an adequate educational program.” Full funding of each district’s foundation budget was scheduled to be phased in over seven years to permit communities to adjust to the new school finance structure. The Commonwealth met its target. As the judge found, it was only as of fiscal year 2000 that every operating school district in Massachusetts was spending at or above its foundation budget level.


The curriculum frameworks “present broad pedagogical approaches and strategies for assisting students in the development of the skills, competencies and knowledge called for by these standards.” G. L. c. 69, § 1E. Seven frameworks were developed and adopted from 1996 to 2003. The current versions date from August, 1999 (foreign languages), to August, 2003 (history and social science).


As the court explained in Student No. 9 v. Board of Educ., 440 Mass. 752, 758 (2004), the MCAS examination “is a customized test, designed by a national testing company specifically for Massachusetts to be closely aligned with the curriculum frameworks.” There are four “performance levels,” or scores, for the MCAS examination: “A scaled score of 200-219 corresponds to ‘failing,’ a scaled score of 220-238 corresponds to ‘needs improvement,’ a scaled score of 240-258 corresponds to ‘proficient,’ and a scaled score of 260-280 corresponds to ‘advanced.’ ” Id. at 758-759.


The Superior Court judge found that, “[o]riginally, the department was rating school and district performance according to a model that called for all students to achieve a level of Proficient on the English language arts and [mathematics] MCAS tests by 2020. The Federal NCLB law [No Child Left Behind Act of 2001, 107-110 (2002), 115 Stat. 1425, principally codified at 20 U.S.C. §§ 6301 et seq.], however, requires students in each school and district to achieve proficiency (as measured by the MCAS tests) by 2014, and also requires that each State have a single, unified system of accountability for both Federal and State purposes. Accordingly, the Massachusetts accountability system has been changed in some respects to comply with Federal requirements. One of these changes is that 2014 is now the target year for achieving proficiency in [English language arts] and math[ematics].”


Prior to the act, the judge reported, “a teacher essentially could acquire life-time certification.” Pursuant to the act, new teachers must now pass tests in writing, communication and literacy, and their subject matter. See G. L. c. 71, § 38G. Teachers must hold a bachelor’s degree with a major concentration in the teacher’s subject and participate in supervised practice teaching. See id.; 603 Code Mass. Regs. § 7.04(2)(b) (2001). Licenses are granted only provisionally until the teacher meets certain classroom teaching qualifications and participates in certain professional development activities, a process that *442takes at least three years after the initial certification. See 603 Code Mass. Regs. § 7.04(2)(c) (2001). The full professional license is good for only five years, after which the teacher must apply for recertification on meeting certain professional development standards. See G. L. c. 71, § 38G; 603 Code Mass. Regs. § 44.03(1), (2), and (3) (2000).


Subsequently, the single justice allowed the plaintiffs’ motion to dismiss certain parties and substitute others.


Specifically, the plaintiffs charged that they were not receiving an education conforming to seven “McDuffy capabilities,” a phrase we discuss below.


The judge found that three of the focus districts — Brockton, Springfield, and Lowell — were demographically similar. Each was an urban district with a racially and ethnically mixed student population, and also contained significant numbers of students of limited English proficiency and with special needs. In all three districts, median household incomes were among the lowest *443in Massachusetts.
In Winchendon, median household incomes also are among the Commonwealth’s lowest. However, in contrast to the focus districts of Springfield, Lowell, and Brockton, Winchendon is a small town with fewer than 2,000 public school students. Nearly ninety-five per cent of these students are white, and in 2002-2003, the district reported no students with limited English proficiency.


The judge offered the defendants the opportunity to select one or more different school districts on which to present factual evidence for other comparison purposes, but they chose not to do so. Here, unlike in McDuffy, the defendants did not agree that the four districts were representative or typical of the other plaintiff districts.


Although the judge’s recommendations pertained specifically to the focus districts, she stated that, because she was “reasonably certain that the problems and challenges existing in the four focus districts repeat themselves in all or most of the school districts where the other plaintiffs reside ... an order of remedial relief that concerns only the plaintiffs in the four focus districts would provide valuable guidance for the rest.”


On May 6, 2004, the defendants filed an emergency motion pursuant to Mass. R. Civ. P. 52 (b), as amended, 423 Mass. 1402 (1996), for additional findings and to amend findings. The judge denied the motion.


The judge carefully examined the structure and operations of the Commonwealth’s public education system in general, and for the focus districts she provided specific, often school-by-school, findings in numerous relevant areas. Her specific findings encompassed the following areas, among others, although not every category was relevant to every school or school district examined: demographic information, school funding, preschool funding and quality, elementary schools, junior high schools, high schools, English literacy programs, mathematics programs, remedial English and mathematics programs, history programs, science programs, arts programs, health physical education, foreign language programs, libraries, technology, special education, bilingual education, dropouts, teachers and teacher openings, professional development, school buildings, standardized test scores, and the percentage of high school graduates opting for postsecondary education.


Local revenue (about fifty-five per cent) and Federal aid (about five per cent) make up the remainder of the amount of annual government spending on *446public education in Massachusetts, with about eighty per cent of State funds coming from G. L. c. 70 accounts.


In 2002, for example, public school funding per pupil in high poverty districts ($8,504) was four per cent higher than spending in low poverty districts ($8,144). This change is a marked reversal from the situation in 1993, when public school students in high poverty districts received about five per cent less public funding than public school students in low poverty districts ($5,317 and $5,607, respectively).


Subsequent to the judge’s report, the Commonwealth established in its FY 2005 budget as a new executive department, the Department of Early Education and Care. See G. L. c. 15D, inserted by St. 2005, c. 205, § 1 (effective July 1, 2005).


For example, Brockton had an adjusted dropout rate of 5.7 per cent in 2001. Brockton’s adjusted dropout rate for 2001 was the lowest of the focus districts. For Lowell in that same period, the adjusted dropout rate was 9.8 per cent; for Springfield, eight per cent; and for Winchendon, six per cent. The “adjusted dropout rate” measure does not classify as a “dropout” any student who dropped out of school but returned by October 1 of the following year.


In almost every area she examined, the judge found Winchendon public schools at the extreme end of fragility. While individual schools in Brockton, Lowell, and Springfield were assessed as underperforming, the entire district of Winchendon was one of only two districts to be rated underperforming by the board in 2003, based on poor performance ratings from 1999 through 2002.


Comparative figures from 1998 were not available for the targeted subgroups, who fared far worse than their peers on the MCAS English language arts and mathematics examinations in every focus district. For example, the judge found that, in 2003, seventy-three per cent of Brockton’s regular grade ten public school students passed the MCAS mathematics examination, compared with twenty-three per cent of special education students who did so. In the comparison district of Wellesley, the figures were ninety-nine per cent and eighty-two per cent, respectively; in Brookline, ninety-five per cent and seventy-nine per cent; and on Statewide average, eighty-five per cent and fifty per cent.


See Doe v. Superintendent of Schs. of Worcester, 421 Mass. 117, 129 (1995) (“McDuffy should not be construed as holding that the Massachusetts Constitution guarantees each individual student the fundamental right to an education”); Sherman v. Charlestown, 8 Cush. 160, 163-164 (1851) (benefit of public education is common, not exclusive personal, right).


This court recently held, for example, that the Commonwealth does not violate the education clause by electing to choose to implement educational goals over time. See Student No. 9 v. Board of Educ., 440 Mass. 752, 763 (2004).


One scholar notes of these “capabilities” that, “[i]f this standard is taken literally, there is not a public school system in America that meets it.” Thro, A New Approach to State Constitutional Analysis in School Finance Litigation, 14 J.L. & Pol. 525, 548 (1998).


The Massachusetts Constitution may provide greater flexibility to the Legislature concerning educational strategy than more directive provisions contained in the Constitutions of other States. The more directive Constitutions were enacted far later than the education clause in the Massachusetts Constitution. See, e.g., art. 8, § 4, of the New Jersey Constitution (“The Legislature shall provide for the maintenance and support of a thorough and efficient system of free public schools for the instruction of all the children in the State between the ages of five and eighteen years”). See also art. 9, § 1, of the Florida Constitution (declaring “a paramount duty” of State “to make adequate provision ... by law for a uniform, efficient, safe, secure, and high quality system of free public schools that allows students to obtain a high quality education and for the establishment, maintenance, and operation of . . . other public education programs that the needs of the people may require”); § 183 of the Kentucky Constitution (“The General Assembly shall, by appropriate legislation, provide for an efficient system of common schools throughout the State”); art 6, § 2, of the Ohio Constitution (Legislature “shall make provisions, by taxation, or otherwise as, with the income arising from the school trust fund, will secure a thorough and efficient system of common schools throughout the State”); art. 9, § 1, of the Washington Constitution (declaring Legislature’s duty to make “ample provision for the educations of all children” “the paramount duty of the State” [emphasis added]).


It is instructive to compare today’s result with this court’s holding in Bates v. Director of the Office of Campaign & Political Fin., 436 Mass. 144 (2002). There, the court determined that the Legislature, by failing absolutely *458to appropriate any money to fund a law passed by popular initiative as provided by the Massachusetts Constitution, had failed to comply with the constitutional requirement that it “shall appropriate such money as may be necessary to carry such law into effect.” See id. at 155 (construing art. 48, The Initiative, II, § 2, of the Amendments to the Massachusetts Constitution).


See, e.g., Statutory Basis Financial Report for 2003 at 4 (Oct. 24, 2002) (“For FY03, expenditures and other uses of budgeted funds continued to exceed revenues and other sources of budgeted funds, resulting in an operating deficit of $451.9 million”); Statutory Basis Financial Report at 2 (Oct. 25, 2002) (noting transfer of over $1 billion from Commonwealth Stabilization Fund and transfers from other funds to General Fund).


The judge’s summary of the testimony of expert witness testimony offered by both parties provides a useful illustration of the wide range of educational theories and methodologies from which policymakers must choose.


The judge identified policies that “must be covered” (i.e., “special education, including the cost of comprehensive professional development for all regular education, as well as special education teachers who teach students with disabilities”); implementation of “all seven of the curriculum frameworks,” including health, arts, and foreign languages; “adequate school facilities”; and free preschool for all three and four year old children “at risk.” Those policies she recommended “should be considered” include increases in teaching salaries and other foundation budget categories; class sizes under twenty children for at least preschool through grade three; “adequately stocked, computer equipped, and staffed school libraries”; and “remedial tutoring, extended day, extended year programs, or a combination of them.” (Emphasis supplied.)


Although the judge determined that local management problems were a principal cause of poor performance in the focus districts, the proposed study endorsed by the dissenting Justices is silent on the issue of what is required — in funds and other support — to improve the failing administrative and financial management that currently deprives students in the focus districts of the educational opportunities they deserve.